UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1748



GEORGE R. LEACH,

                                              Plaintiff - Appellant,

          versus


MICHAEL S. SMITH; JAMES L. SIMMONS; MARLENE L.
SIMMONS; VIRGINIA STATE BAR,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cv-00155-JBF)


Submitted:   December 13, 2007         Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George R. Leach, Appellant Pro Se. Michael Steven Smith, Appellee
Pro Se; Michael Lowell Heikes, HEIKES & RUGLESS, PC, Williamsburg,
Virginia; Stephen Michael Hall, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George   R.   Leach   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 action.           We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       See Leach v. Smith, No.

4:06-cv-00155-JBF (E.D. Va. July 25, 2007).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -